DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11041597. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Instant Application
U.S. Patent No. 11041597
Claim 1 recites; 
An LED module for a flashing lamp comprising: 
an LED substrate; 
plural LEDs; and 
plural resin layers, wherein 
the LEDs are mounted on a mounting surface of the LED substrate, 
each resin layer is stacked on a surface of each LED opposite to the LED substrate, 
adjacent resin layers stacked on the LEDs are separated from each other, 
adjacent LEDs are separated from each other, the width between the adjacent LEDs is 0.2 to 0.5 mm; and 
the total number of LEDs mounted on the LED substrate is 200 to 2,000, and 
a thickness of the resin layer is 100 to 300 µm. 
 recites; 
An LED module for a flashing lamp comprising: 
an LED substrate; 
plural LEDs; and 
plural resin layers, wherein 
the LEDs are mounted on a mounting surface of the LED substrate, 
each resin layer is stacked on a surface of each LED opposite to the LED substrate, 
adjacent resin layers stacked on the LEDs are separated from each other, 
adjacent LEDs are separated from each other, the width between the adjacent LEDs is 0.2 to 0.5 mm.; and 
the total number of LEDs mounted on the LED substrate is 200 to 2,000.
Claim 3: wherein a thickness of the resin layer is 100 to 300 µm



Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim on the ground of nonstatutory double patenting, but would be allowable if double patenting rejection is overcome.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/Mariceli Santiago/Primary Examiner, Art Unit 2879